Case 6:20-cv-00072-JDK-KNM Document 8 Filed 04/30/20 Page 1 of 2 PageID #: 26



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

KENDALL SPENCE,                                  §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §
                                                           Case No. 6:20-CV-72-JDK-KNM
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Kendall Spence, an inmate proceeding pro se, filed the above-styled and

numbered petition for writ of habeas corpus. The case was referred to United States Magistrate

Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On March 17, 2020, Judge Mitchell issued

a Report and Recommendation (Docket No. 6) recommending that the Court grant Petitioner’s

motion for voluntary dismissal without prejudice. Id. at 1. A return receipt indicating delivery to

Petitioner was received by the Clerk on April 2, 2020. Docket No. 7.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,



                                            Page 1 of 2
Case 6:20-cv-00072-JDK-KNM Document 8 Filed 04/30/20 Page 2 of 2 PageID #: 27



492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds

that there is no clear error, abuse of discretion, or erroneous legal conclusion and therefore

adopts the Report and Recommendation of the United States Magistrate Judge (Docket No.

6) as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 6)

be ADOPTED. It is further

       ORDERED that Petitioner’s motion for voluntary dismissal without prejudice

(Docket No. 5) is GRANTED and the petition is DISMISSED WITHOUT PREJUDICE.

       So ORDERED and SIGNED this 30th day of April, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
